United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4244
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Timothy O'Laughlin

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                              Submitted: July 27, 2017
                               Filed: August 10, 2017
                                   [Unpublished]
                                   ____________

Before COLLOTON, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Timothy O’Laughlin, who was found incompetent to stand trial under 18
U.S.C. § 4241(d) on criminal charges involving stalking and making threats, appeals
the district court’s1 order civilly committing him under 18 U.S.C. § 4246, which
provides for the hospitalization of a person found after a hearing to be suffering from
a mental disease or defect such that his release would create a substantial risk of
bodily injury to another person or serious damage to the property of another. See
United States v. Williams, 299 F.3d 673, 676 (8th Cir. 2002). For reversal,
O’Laughlin challenges the sufficiency of the evidence justifying his commitment.

       Having reviewed for clear error the factual determinations underlying the
commitment decision, see id., we affirm. Specifically, the district court’s order is
supported by the opinions of mental health experts who have assessed O’Laughlin at
the United States Medical Center for Federal Prisoners in Springfield, Missouri--
where he is presently confined for treatment--that O’Laughlin was in need of
inpatient treatment under section 4246, in part because the symptoms of his mental
condition included delusions and paranoid beliefs that caused him to lash out at those
he perceived to be targeting him; he lacked insight into his mental condition, the
symptoms of which are improved but not resolved with medication; he had a history
of not taking prescribed medication; and he minimized the seriousness of, and
recently continued to engage in, the behaviors that led to his criminal charges. See
Williams, 299 F.3d at 677-78; United States v. Ecker, 30 F.3d 966, 970 (8th Cir.1994)
(suggested factors in determining potential dangerousness). We note that the
Attorney General must continue efforts to place O’Laughlin in a suitable state facility,
and that while confined O’Laughlin shall receive treatment which may lead to his
release or conditional release. See 18 U.S.C. § 4246(d)-(e); Ecker, 30 F.3d at 971.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________


      1
       The Honorable Douglas Harpool, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
David P. Rush, United States Magistrate Judge for the Western District of Missouri.

                                          -2-